EXHIBIT 21.1 LIST OF REGISTRANT’S SUBSIDIARIES Subsidiaries of Registrant (All 100% owned) Country of Organization NVIDIA International Holdings, Inc. United States NVIDIA Development, Inc. Canada JAH Venture Holdings, Inc. United States NVIDIA International, Inc. Cayman Islands NVIDIA US Investment Company United States NVIDIA Singapore Pte Ltd Singapore NVIDIA Pty Ltd. Australia NVIDIA Ltd. United Kingdom NVIDIA GmbH Germany NVIDIA Hong Kong Holdings Ltd. Hong Kong NVIDIA GK Japan NVIDIA Graphics Holding Company Mauritius NVIDIA Semiconductor Holding Company Mauritius NVIDIA Graphics Private Ltd. India NVIDIA Semiconductor Technology Shanghai Co. Ltd. China NVIDIA BVI Holdings Ltd. British Virgin Islands NVIDIA Semiconductor Shenzhen Holding Company Mauritius NVIDIA Semiconductor Shenzhen Co., Ltd. China NVIDIA Hong Kong Development Ltd. Hong Kong NVIDIA Helsinki Oy Finland NVIDIA Dutch Cooperatief U.A. Netherlands Mental Images GmbH Germany Mental Images, Inc. United States Mental Images Pty. Ltd. Australia LPN Facilitator LLC United States Ageia Technologies, LLC United States Ageia Technologies Switzerland AG Switzerland PhysX Technologies (Beijing) Co., Ltd. China NVIDIA Singapore Development Pte Ltd Singapore VC Worldwide, Ltd. British Virgin Islands NVIDIA Land Development, LLC United States NVIDIA Semiconductor Technical Service (Shanghai) Co., Ltd. China
